
	
		II
		111th CONGRESS
		1st Session
		S. 1836
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the Federal Communications
		  Commission from further regulating the Internet.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom Act of
			 2009.
		2.Limitation on authority of the FCC
			(a)In generalThe Federal Communications Commission shall
			 not propose, promulgate, or issue any regulations regarding the Internet or
			 IP-enabled services.
			(b)ExceptionThe limitation set forth in this section
			 shall not apply to any regulations that the Commission determines
			 necessary—
				(1)to prevent damage to the national security
			 of the United States;
				(2)to ensure the public safety;
				(3)to assist or facilitate any actions taken
			 by a Federal or State law enforcement agency; or
				(4)to ensure the solvency of the Universal
			 Service Fund established under section 254 of the Communications Act of
			 1934.
				(c)Rule of constructionNothing in this section shall be construed
			 to supersede, repeal, or negate any regulations regarding the Internet or
			 IP-enabled services that were in effect on the day before the date of enactment
			 of this Act, including any regulations established pursuant to the
			 Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 note).
			(d)General principlesCongress finds that—
				(1)the Internet and all IP-enabled services
			 are services affecting interstate commerce; and
				(2)such services are not be subject to the
			 jurisdiction of any State or municipal locality.
				
